DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Claims 33, 36-42, 44-50, 53-57, 65-67, 70-72, 74, 79-82 are pending. The amendment filed on 04/25/2022 has been entered. Claims 33, 36-42, 44-50, 53-57, are withdrawn. Claims 65-67, 70-72, 74, 79-82 are under-consideration.
Priority
This application is a continuation of U.S, Application No. 14/707,557, filed on May 8. 2015, which is a continuation of U.S. Application No. 12/928,303, filed on December 8, 2010, which claims priority from U.S. Provisional Application No, 61/267,008, filed on December 4, 2003, U.S. Application No. 14/707,557, filed on May 8, 2015 is also a continuation of US Application No. 13/346,746 filed on July 19, 2013, now US Pat No. 3,551,0101, which is a continuation of U.S. Application No. 12/328,302, tiled on December 8, 2010, which claims priority from U.S. Provisional Application No, 61/267 ,008, filed on December 4, 2009. As such the effectively filed date for the instant application is December 4, 2009.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Rejections - 35 USC §103/Necessitated by Amendment
Claims 65-67, 70, 72, 74, 79-80 rejected under 35 U.S.C. 103 as being unpatentable over-Malik, (Ann. N.Y. Acad. Sci, 1054: 238-249, 2005) in view Grande (Blood, Vol 93, No 10: 3276-3285, 1999), Zhu (Biochemistry, 46(23): 6844-6858, 2007), Pan (Gene Therapy, 7: 1875-1883, 2000) is withdrawn in view of the art does not teach HSC differentiate into a cell that expresses markers CD71 or Ter119 or both., and newly added claims 81-82.
Claims 65, 71 rejected under 35 U.S.C. 103 as being unpatentable over Malik, (Ann. N.Y. Acad. Sci, 1054: 238-249, 2005) in view Grande (Blood, Vol 93, No 10: 3276- 3285, 1999), Zhu (Biochemistry, 46(23): 6844-6858, 2007), Pan (Gene Therapy, 7: 1875- 1883, 2000)as applied to claims 65-67, 70, 72, 74, 79-80 above, and further as evidenced by Wang (Blood, ASH, Annual Meeting, Abstracts), 2008, Abstract 2355) is withdrawn in view that the art does not teach HSC differentiate into a cell that expresses markers CD71 or Ter119 or both.
Therefore a new rejection is set forth below.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 65-67, 70-72, 74, 79-82, are rejected under 35 U.S.C. 103 as being unpatentable over-Malik, (Ann. N.Y. Acad. Sci, 1054: 238-249, 2005, previously cited) in view of Zhu (Biochemistry, 46(23): 6844-6858, 2007, previously cited), Pan (Gene Therapy, 7: 1875-1883, 2000, previously cited), as evidenced by Wang (Blood, ASH, Annual Meeting, Abstracts), 2008, Abstract 2355, previously cited), and  McGrath (J Immunol Methods, 336(2): 1-13, 2008).
Claim Interpretation
Independent claim 65 recites “A method of genetically modifying a hematopoietic stem cell (HSC) to produce a protein comprising: (a) transducing an HSC with a vector, and (b) differentiating the HSC into a cell that expresses markers CD71, Ter119, or both;
-the vector comprising (i) a promoter, which is ankyrin-1 based erythroid specific hybrid promoter/enhance (IHK); and (ii) a gene of interest (GOI) operably linked to the promoter, where the GOI encodes a protein,
- activation of the promoter occurs during differentiation of the HSC, 
- activation of the promoter leads to expression of the protein, 
- the protein is alpha-L-iduronidase (IDUA), and 
- the HSC is a mammalian HSC”; and
claim 70, recites the limitation clause “wherein the activation of the promoter leads to expulsion of the protein by the differentiating cell”.
Both of these limitations - activation of the promoter occurs during differentiation of the HSC,  - activation of the promoter leads to expression of the protein, and “wherein the activation of the promoter leads to expulsion of the protein by the differentiating cell” are interpreted as the intended purpose of the claimed process and not limiting the body of the claim as these limitations do not affect the steps of the claimed process. The claim recites one active step, a step of (a) transducing an HSC with a vector. 
M.P.E.P. 2112.02 states “when the claim recites using an old composition or structure and the "use” is directed to a result or property of that composition or structure, then the claim is anticipated”. Therefore, given the interpretation above wherein the preamble recites an intended use, a reference that teaches the active steps of the claimed method would anticipate the claimed method even if said reference does not specifically identify the claimed use, or result, of the method.
The phrase - activation of the promoter occurs during differentiation of the HSC,  - activation of the promoter leads to expression of the protein, and “wherein the activation of the promoter leads to expulsion of the protein by the differentiating cell” is understood to be a recitation of an intended use. (see, e.g., MPEP § 2111.02(11)), which "simply expresses the intended result of a process step positively recited" (see Minton v. Nat 'l Ass 'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); see also MPEP § 2111.04), namely activation of the promoter at amended claim 65 and claim 70, recitation “wherein the activation of the promoter leads to expulsion of the protein by the differentiating cell” is not limited and therefore is reasonably understood to encompass the art of Malik and Zhu and Pan and Wang/McGrath as set forth below recognized vector comprises (i) a promoter and (ii) a GOI beta-globin operably linked to beta-globin promoter where the GOI encoded beta-globin protein activate minimal ankyrin-1 promoter and are expressed in non-erythroid cells and Pan PBPCmps transduced with vector constructed to express the human IDUA bicistronic vector provide a better understanding of factors contributing to efficient gene expression in HSCs.
Thus, the rejection as set forth below is appropriate.
Regarding claims 65-67, 79-80, 82, Malik discloses a method of 
(a) transducing human hematopoietic stem cells (HSC) of Human thalassemia major bone marrow (TBM) CD34+ cells primitive hematopoietic progenitor cells from four patients transduced with a self-inactivating (SIN) SIN-lentiviral vector, termed BGI, containing the cHS4 insulator inserted in the SIN deletion of the 3’ long terminal repeat (LTR), 3.1 kb of the -globin locus control region (LCR), and the human -globin gene driven by the -globin promoter in the opposite orientation to the vector transcript (abstract, p 240 2nd and 3rd paragraph, FIG. 1A), and 
(b) normal levels of human beta-globin expression in erythroid cells produced in in vitro cultures for unilineage erythroid differentiation (abstract). There was restoration of effective erythropoiesis and reversal of the abnormally elevated apoptosis that characterizes beta-thalassemia. The gene-corrected human beta-thalassemia progenitor cells were transplanted into immune-deficient mice, where they underwent normal erythroid differentiation, expressed normal levels of human beta-globin, and displayed normal effective erythropoiesis 3–4 months after xenotransplantation (abstract). Malik teaches the vector comprises (i) a promoter and (ii) a gene of interest (GOI) beta-globin operably linked to -globin promoter where the GOI encoded beta-globin protein (abstract, p 240 2nd and 3rd paragraph, FIG. 1A) (instant claims 65). Regarding claim 66, Malik teaches a human model of normal and thalassemia erythropoiesis that results in generation of enucleated red blood cells (RBCs) from normal hematopoietic progenitor cells and recapitulates the ineffective erythropoiesis observed in patients with thalassemia major (p 240 2nd paragraph). Regarding claim 67, Malik teaches the HSCs differentiate into an erythroid cell (abstract). Regarding claims 79-80, Malik teaches human HSCs (abstract). Regarding claim 82, Malik teaches CD34+ cells were mock-transduced (and in some experiments, transduced with a modified erythroid-specific GFP-encoding vector I8HKGW12 that also included the cHS4 insulator element in the U3 region) and either placed in in vitro erythroid cultures21,22 or transplanted into β2Mnull NODSCID mice (FIG. 1B) (p 3, 2nd paragraph).
Malik does not teach, the vector comprises a promoter, which is ankyrin-1 based erythroid specific hybrid promoter/enhancer (IHK).
However, before the instant effective filing date of the instant invention, Zhu teaches a vector with erythroid-specific expression of the -globin gene driven by the hybrid promoter IHK (human ALAS2 intron 8 erythroid-specific enhancer, HS40 core element from human RLCR, ankyrin-1 promoter) establishes erythroid-specific expression of -globin in erythroblastic K-562 cells hematopoietic stem cell (HSCs) (abstract, figure 3 panel A, panel B). The ankyrin-1 promoter is more active than the beta-globin promoter in K-562 cells (p 6851, 1% column bridge 2™ column). Zhu also teaches during differentiation of the proerythroid MEL cells to adult erythroid cells by the addition of DMSO medium that -globin driven by the IHK promoter showed protein expression is controlled, in part, at the translational level during differentiation. The significant upregulation in the induced MEL cells suggests that factors affecting erythroid promoter function also modulate beta-globin gene expression in adult erythroid cells (p 6853, 2nd column 2nd paragraph).
Malik taken with Zhu do not teach the protein is a-L-iduronidase (IDUA).
However, before the instant effective filing date of the instant invention, Pan teaches CD34+ progenitor cells (PBPCmps) from peripheral blood of patients with mucopolysaccharidosis (MPS) type I (PBPCmps) transduced with retroviral vector constructed to express the human a-L-iduronidase (IDUA) cDNA designed to evaluate the potential effects of specific promoters, the addition of selectable markers, and the use of multiple promoters versus an internal ribosome entry site for expression of IDUA and selectable maker genes (abstract, figure 1 and figure 3). Bicistronic vector LP1CD overcame down-regulation and practically introduced the highest IDUA level in unselected intermediate level in PBPCmps. These studies provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells (abstract).  Interestingly, PBPCmps transduced with vectors containing an internal human PGK promoter always exhibited the highest IDUA activities (three-to nine-fold) in comparison with other vectors sharing similar design but carrying different promoters (abstract, p 1878, 2nd column 2™ paragraph). 
Regarding the limitation (b) differentiating the HSC into a cell that expresses markers CD71, Ter119, or both as evidenced by Wang HSC-derived erythroid cells transduced with LV-IHK-IDUA-ires-GFP introduced to progressive erythroid differentiation during different stages of erythroid differentiation where erythroblast subpopulations express CD71 and Ter119 markers when a murine erythroid leukemia (MEL) cell line transduced with IDUA using erythroid specific hybrid promoter (IHK) (abstract).
Moreover, as evidenced by McGrath common flow cytometric markers used to identify erythroid precursors in mouse include the erythroid-specific cell surface marker, Ter119, and the transferrin receptor CD71(p 3 2nd paragraph). Ter119 is first expressed at low levels in the most immature erythroblast, and thereafter is at a constant level per cell. CD71 is the marker most often used to further discriminate Ter119-positive erythroid precursors by flow cytometry as it decreases during maturation (p 3 2nd paragraph). Regarding claim 66, McGrath teaches during erythroid precursor maturation and differentiation the nucleus is removed to form an enucleated reticulocyte that completes its maturation to a mature red blood cell by removal of its remaining organelles and then enters the bloodstream (p 3 2nd paragraph). Regarding claims 71-72, 81, McGrath teaches erythroid progenitor cells during differentiation express Ter119 and CD71 (p 8 figure1). Regarding claim 74, McGrath teaches enucleated reticulocyte that completes its maturation to a mature red blood cell by removal of its remaining organelles and then enters the bloodstream  (p 3 2nd paragraph).
Regarding claim 65, the clause limitation-activation of the promoter occurs during differentiation of the HSC, -activation of the promoter leads to the expression of the protein, and
Regarding claim 70, wherein the activation of the promoter leads to expulsion of the protein by the differentiating cell.
Claim Interpretation
Independent claim 65 recites “A method of genetically modifying a hematopoietic stem cell (HSC) to produce a protein comprising: (a) transducing an HSC with a vector, and (b) differentiating the HSC into a cell that expresses markers CD71, Ter119, or both;
-the vector comprising (i) a promoter, which is ankyrin-1 based erythroid specific hybrid promoter/enhance (IHK); and (ii) a gene of interest (GOI) operably linked to the promoter, where the GOI encodes a protein,
- activation of the promoter occurs during differentiation of the HSC, 
- activation of the promoter leads to expression of the protein, 
- the protein is alpha-L-iduronidase (IDUA), and 
- the HSC is a mammalian HSC”; and
claim 70, recites “wherein the activation of the promoter leads to expulsion of the protein by the differentiating cell”.
Both of these limitations - activation of the promoter occurs during differentiation of the HSC,  - activation of the promoter leads to expression of the protein, and “wherein the activation of the promoter leads to expulsion of the protein by the differentiating cell” are interpreted as the intended purpose of the claimed process and not limiting the body of the claim as these limitations do not affect the steps of the claimed process. The claim recites one active step, a step of (a) transducing an HSC with a vector. 
M.P.E.P. 2112.02 states “when the claim recites using an old composition or structure and the "use” is directed to a result or property of that composition or structure, then the claim is anticipated”. Therefore, given the interpretation above wherein the preamble recites an intended use, a reference that teaches the active steps of the claimed method would anticipate the claimed method even if said reference does not specifically identify the claimed use, or result, of the method.
The phrase - activation of the promoter occurs during differentiation of the HSC,  - activation of the promoter leads to expression of the protein, and “wherein the activation of the promoter leads to expulsion of the protein by the differentiating cell” is understood to be a recitation of an intended use. (see, e.g., MPEP § 2111.02(11)), which "simply expresses the intended result of a process step positively recited" (see Minton v. Nat 'l Ass 'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); see also MPEP § 2111.04), namely activation of the promoter at amended claim 65 and claim 70, recitation “wherein the activation of the promoter leads to expulsion of the protein by the differentiating cell” is not limited and therefore is reasonably understood to encompass the art of Malik and Zhu and Pan and Wang/McGrath recognized vector comprises (i) a promoter and (ii) a GOI beta-globin operably linked to beta-globin promoter where the GOI encoded beta-globin protein activate minimal ankyrin-1 promoter and are expressed in non-erythroid cells and Pan PBPCmps transduced with vector constructed to express the human IDUA bicistronic vector provide a better understanding of factors contributing to efficient gene expression in HSCs.
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the SIN-lentivirus vector with the human -globin gene driven by the -globin promoter for sustained expression of the transgene of primitive hematopoietic progenitor cells a disclosed by Malik by using IHK promoter to establishes erythroid-specific expression of -globin in erythroblastic HSCs as disclosed by Zhu and as evidenced by Wang/McGrath during different stages of erythroid differentiation erythroblast subpopulations express CD71 and Ter119 markers transduced with IDUA using erythroid specific hybrid promoter (IHK).
Zhu provide motivation for Hybrid IHK promoter results in most efficient erythroid-specific expression of the beta-globin gene and achieve stable genomic insertion and long term expression of the transgene in HSCs minimal ankyrin-1 promoter and are expressed in non-erythroid cells. Pan provides motivation for PBPCmps transduced with vector constructed to express the human IDUA bicistronic vector provide a better understanding of factors contributing to efficient gene expression in HSCs.
Wang provides motivation for differentiating HSCs-derived erythroid cells transduced with LV-IHK-IDUA-ires-GFP result in defined erythroblast subpopulations with CD71 and Ter119 for enrichment in proerythroblasts (I), basophilic erythroblasts (II), polychromatophilic erythroblasts (III), and orthrochromatic erythroblasts and reticulocytes (IV). McGarth provides motivation for Ter119 expression increase with maturation and can be used to discriminate erythroid precursors.
It is noted that Malik and Zhu and Pan and Wang/McGrath teach the IDUA to provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells transduced with vectors containing the highest IDUA activities for stage of maturation of the erythroid cells from immature large erythroblasts to more mature small erythroblasts to mature erythrocytes and to produce erythroid progeny expressing the erythroid Ter119 marker and by using the IHK hybrid promoter to restrict erythroid-specific expression of the transgene.
Thus, expression of CD71 is a form of during different stages of erythroid differentiation erythroblast subpopulations express CD71 marker transduced with IDUA using IHK as evidenced by Wang/McGrath.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments filed on 04/25/2022 have been considered and are discussed below as per Applicant’s arguments regarding the rejection as set forth above. 
1.	Applicants argue first, the rejection now admits that TER119 is not identical to glycophorin A. The rejection provides no evidence that TER119 is expressed. Thus, the rejection now, at best, appears to assert that expression of TER119 is inherent. Applicant respectfully and strongly disagrees because the rejection has not, inter alia, established inherency. “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. Applicants arguments have been fully considered but  are not persuasive.
In response, the new art rejection as set forth above does not rely on Ter119 is identical to glycophorin A because as evidenced by Wang and McGrath differentiating HSCs-derived erythroid cells transduced with LV-IHK-IDUA-ires-GFP result in defined erythroblast subpopulations with CD71 and Ter119 for enrichment in proerythroblasts (I), basophilic erythroblasts (II), polychromatophilic erythroblasts (III), and orthrochromatic erythroblasts and reticulocytes and Ter119 expression increase with maturation and can be used to discriminate erythroid precursors.
2.	Applicants argue the rejection has not provided sufficient evidence that lysosomal proteins can be expressed via the IHK promotor. The cited art only provides evidence (i.e., via Zhu) that the IHK promoter is specific to the erythroid lineage and, more importantly, only provides evidence that the red-blood-cell-(RBC)-specific beta-globin can be expressed via the IHK promoter. No other proteins are expressed in Zhu via the IHK promoter. Thus, the cited prior art does not provide any evidence that any other protein (i.e., aside from beta-globin, which is an RBC specific protein) can be expressed via the IHK promoter. Applicants argue also, the rejection does not provide any evidence in the cited art that differentiating HSC endogenous systems would be able to provide the post-translational modifications (phosphorylation and glycosylation) that are required for the generation of functional lysosomal enzymes. Applicants arguments have been fully considered but are not persuasive.
In response, to no other proteins are expressed in Zhu via the IHK promoter, thus, the cited prior art does not provide any evidence that any other protein (i.e., aside from beta-globin, which is an RBC specific protein) can be expressed via the IHK promoter, it should be noted that claim requiring differentiating the HSC into a cell that expresses markers CD71, Ter119, or both as evidenced by Wang HSC-derived erythroid cells transduced with LV-IHK-IDUA-ires-GFP introduced to progressive erythroid differentiation during different stages of erythroid differentiation where erythroblast subpopulations express CD71 and Ter119 markers when MEL cell line transduced with IDUA using erythroid specific hybrid promoter (IHK) and moreover, as evidenced by McGrath common flow cytometric markers used to identify erythroid precursors in mouse include the erythroid-specific cell surface marker, Ter119, and the transferrin receptor CD71 (see p 3 2nd paragraph). In addition, Wang provides motivation for differentiating HSCs-derived erythroid cells transduced with LV-IHK-IDUA-ires-GFP result in defined erythroblast subpopulations with CD71 and Ter119 for enrichment in proerythroblasts (I), basophilic erythroblasts (II), polychromatophilic erythroblasts (III), and orthrochromatic erythroblasts and reticulocytes and McGrath provides motivation for Ter119 expression increase with maturation and can be used to discriminate erythroid precursors.
In response, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (as for example, no other proteins are expressed in Zhu via the IHK promoter recoded version were expressed under the control of its own promoter, and differentiating HSC endogenous systems would be able to provide the post-translational modifications (phosphorylation and glycosylation) that are required for the generation of functional lysosomal enzymes) are not required in the rejected claim(s). The base claim as such does not require differentiating HSC endogenous systems would be able to provide the post-translational modifications (phosphorylation and glycosylation) that are required for the generation of functional lysosomal enzymes as argued by applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claims are directed to a vector that is structurally obvious over combination of reference.
3.	Applicants argue further, the rejection does not provide evidence in the cited art that the machinery and mechanisms of cellular trafficking required for lysosomal enzyme trafficking exist in differentiating HSC's endogenous systems. The lysosomal enzyme expressed using the IHK promoter would have to be transported/released, and the rejection provides no evidence that this could occur in a differentiating HSC. This is especially relevant here because RBCs have developed to function without a nucleus and other associated cell organelles; significantly, RBCs lack lysosomes. The rejection has not addressed how this lack of machinery and mechanisms in differentiating HSCs would result in the required transportation/release of a lysosomal enzyme. Applicants arguments have been fully considered but are not persuasive.
In response, the base claim as such does not require the machinery and mechanisms of cellular trafficking required for lysosomal enzyme trafficking exist in differentiating HSC's endogenous systems as argued by applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claims are directed to a method with step (a) transducing an HSC with a vector that is structurally obvious over combination of references a cited above. That is Malik and Zhu and Pan and Wang/McGrath teach the IDUA to provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells transduced with vectors containing the highest IDUA activities for stage of maturation of the erythroid cells from immature large erythroblasts to more mature small erythroblasts to mature erythrocytes and to produce erythroid progeny expressing the erythroid Ter119 marker and by using the IHK hybrid promoter to restrict erythroid-specific expression of the transgene.
Thus, expression of CD71 is a form of during different stages of erythroid differentiation erythroblast subpopulations express CD71 marker transduced with IDUA using IHK as evidenced by Wang/McGrath.
It is noted that Malik and Zhu and Pan and Wang/McGrath teach the IDUA to provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells transduced with vectors containing the highest IDUA activities for stage of maturation of the erythroid cells from immature large erythroblasts to more mature small erythroblasts to mature erythrocytes and to produce erythroid progeny expressing the erythroid Ter119 marker and by using the IHK hybrid promoter to restrict erythroid-specific expression of the transgene as evidenced by Wang/McGrath.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632